MEMORANDUM*
David Zolezzi appeals the district court’s denial of his petition for habeas corpus. We affirm.
Zolezzi’s argument revolves around his claim that the admission of irrelevant prior bad acts evidence violated due process pursuant to “clearly established Federal law, as determined by the Supreme Court.” 28 U.S.C. § 2254(d)(1). That proposition is problematic. See Garceau v. *954Woodford, 275 F.3d 769, 774-75 (9th Cir.2001), reversed on other grounds, 538 U.S. 202, 123 S.Ct. 1398, 1403, 155 L.Ed.2d 363 (2003); McKinney v. Rees, 993 F.2d 1378, 1384 (9th Cir.1993); see also Estelle v. McGuire, 502 U.S. 62, 70, 112 S.Ct. 475, 481, 116 L.Ed.2d 385 (1991). However, we need not decide it.
We cannot say that the state courts erred when they decided that the admission of the evidence was not prejudicial. Certainly, on the record of this case, we cannot say that it had a “substantial and injurious effect or influence” on the jury’s verdict. Brecht v. Abrahamson, 507 U.S. 619, 638, 113 S.Ct. 1710, 1722, 123 L.Ed.2d 353 (1993) (internal quotation marks omitted). Nor can we say that we are in grave doubt on that subject. See O’Neal v. McAninch, 513 U.S. 432, 436, 115 S.Ct. 992, 994, 130 L.Ed.2d 947 (1995).
Thus, the district court did not err when it refused to issue the writ of habeas corpus.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.